Citation Nr: 0825485	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right eye disability, to include on a secondary basis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disability.

3.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
disability.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.G and R.J.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1972.

By rating action dated in June 1976, the Regional Office (RO) 
denied the veteran's claim for service connection for an eye 
disability.  Service connection for right eye blindness was 
denied in a June 1987 rating decision.  This determination 
also denied service connection for hypertension.  The veteran 
was informed of each of these decisions and of his right to 
appeal by letters dated in June 1976 and June 1987, but a 
timely appeal was not received.  The veteran filed to reopen 
his claim for service connection for a cardiovascular 
disorder and a right eye disability in August 2001.

In a rating decision dated in July 2001, the RO granted 
service connection for diabetes mellitus, and assigned a 20 
percent evaluation for it, effective July 2001.  A January 
2002 rating action assigned an effective date of December 
2000 for the award and evaluation of diabetes mellitus.  The 
veteran has disagreed with the evaluation assigned for this 
disability.  



Service connection for heart disease with congestive heart 
failure, hypertension and pacemaker implant and for an eye 
disability was denied by the RO in a September 2001 rating 
action.  

A November 2003 rating decision granted service connection 
for peripheral neuropathy of each lower extremity, and 
assigned a 10 percent evaluation for each.  The veteran has 
filed a timely appeal regarding the evaluation.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2005, at which time it was remanded 
for additional development of the record.  The case is again 
before the Board for appellate consideration.  

The June 1987 rating action essentially denied service 
connection on the basis that a right eye disability was not 
present in service, and that hypertension was not shown in 
service or within one year following the veteran's separation 
from service.  Currently, the veteran argues that these 
disabilities are secondary to his service-connected diabetes 
mellitus.  In Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008), 
the U.S. Court of Appeals for the Federal Circuit held that a 
new theory of causation for the same disease or injury that 
was the subject of a previously denied claim cannot be the 
basis of a new claim under 38 U.S.C.A. § 7104(b) (West 2002).  
Thus, these issues have been characterized as set forth on 
the cover page.  

The Board notes that it is unclear whether the veteran is 
claiming service connection for a left eye disability.  Such 
matter is REFERRED to the RO for clarification and if 
necessary, appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a right eye disability, and service connection 
for cardiovascular disease, both to include on a secondary 
basis, and entitlement to an increased rating for diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 
100 percent disabling; diabetes mellitus, evaluated as 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling; peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; and for erectile dysfunction, evaluated as 
noncompensable.

2.  By rating decision dated in June 1987, the RO denied 
service connection for hypertension.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

3.  Some of the evidence added to the record since the June 
1987 determination contributes to a more complete picture of 
the veteran's disability and, when considered with the other 
evidence of record is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hypertension.

4.  Hypertension was initially documented more than one year 
following the veteran's discharge from service, and there 
preponderance of the probative evidence fails to relate it to 
service or a service-connected disability.

5.  Peripheral neuropathy of the right lower extremity is 
moderate in severity.

6.  Peripheral neuropathy of the left lower extremity is 
moderate in severity.


CONCLUSIONS OF LAW

1.  The RO's decision of June 1987, which denied service 
connection for hypertension, is final.  38 U.S.C.A.§ 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

2.  The evidence received since the June 1987 rating decision 
is new and material sufficient to reopen the veteran's claim 
for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  Hypertension was not incurred in or aggravated by active 
service; may not be presumed to have been so incurred or 
aggravated; and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).

4.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial 20 percent evaluation for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2001, April 2002, and July 2005 
letters, the RO advised the veteran what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  The June 2001 and July 2005 letters 
also addressed the issue of service connection on a secondary 
basis.  

In addition, the Board acknowledges that the letters to the 
veteran concerning the VCAA did not inform him of the 
information necessary to substantiate a claim based on the 
need for the submission of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in light 
of the determination of the Board that new and material 
evidence has been submitted, there is no prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claims for higher initial ratings, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection for peripheral 
neuropathy of each lower extremity.  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See 38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 
30, 2008); see generally, Turk v. Peake, 21 Vet. App. 565 
(2008) (holding that where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and the 
veteran's testimony at a hearing at the RO.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting information and 
advising the VA of medical records.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, any question as to an appropriate. Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The provisions of 38 C.F.R. § 3.156 which 
define new and material evidence were changed in 2001, but 
only as to claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Here, the veteran's claim was filed prior to 
the revision in the regulation.  

Newly received evidence may be sufficient to reopen a claim 
if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for hypertension is the RO's 
June 1987 determination.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.  However, the prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Service connection was denied in a June 1987 rating decision 
because hypertension was not demonstrated during service or 
within one year following the veteran's discharge from 
service.  The veteran was notified of this determination, but 
did not appeal.  

The service treatment records are negative for complaints or 
findings relating to hypertension.  The heart and vascular 
system were normal on the separation examination in June 
1972.  Blood pressure was 134/82.

When hospitalized by the VA for unrelated complaints in 
January 1975, blood pressure was 140/100.  No pertinent 
diagnosis was made.

The veteran was examined by the VA in December 1977.  Serial 
blood pressure readings were 144/80, 142/106, and 140/100.  
The pertinent diagnosis was history of arterial hypertension, 
not present at this time.  

The veteran was seen in a VA outpatient treatment clinic in 
June 1978.  Blood pressure was 152/100.  It was indicated 
that his blood pressure had been consistently up for three 
years, but that it had never been treated.  The examiner 
stated that hypertension might be a real threat to the 
veteran in the future.

A private medical record of February 1979 reflects a 
diagnosis of essential hypertension.

On VA examination in August 1981, the veteran reported a 
history of high blood pressure since 1979.  It was indicated 
that the veteran had taken some medication for about eight 
months, but that he stopped.  Following an examination, the 
pertinent diagnosis was systolic and diastolic hypertension, 
untreated.

Based on the evidence summarized above, the RO denied service 
connection for hypertension in a June 1987 rating decision on 
the basis that it was not shown during service or within one 
year following the veteran's separation from service.  

The evidence subsequently received includes private and VA 
medical records, including the report of VA examinations.  

In a July 2001 statement a VA psychologist noted that the 
veteran had been evaluated and treated in the mental health 
clinic for approximately four years.  He concluded that the 
veteran's hypertension was exacerbated and made worse by the 
veteran's PTSD symptoms.  He stated that the PTSD symptoms 
were the driving force behind the daily increases in blood 
pressure, leading to hypertension.  

Upon review, the Board finds that the current evidence, when 
considered with the other evidence of record, contributes to 
a more complete picture surrounding the veteran's disability, 
and must be considered in order to fairly decide the merits 
of the claim.  As such, the evidence is new and material, and 
the claim is reopened.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The issue remains whether service connection for hypertension 
is warranted.  The evidence supporting the veteran's claim 
includes his statements, medical record reflecting a 
diagnosis of hypertension, and the July 2001 opinion, 
summarized above, from the VA psychologist.

The veteran has been granted service connection for PTSD, 
evaluated as 100 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left lower extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling; and for erectile dysfunction, 
evaluated as noncompensable.  

The evidence against the claim includes the service treatment 
records and the post-service medical evidence.  As noted 
above the service treatment records are negative for 
complaints or findings of hypertension.  The initial 
indication of an elevated blood pressure reading was in 
January 1975, several years after his discharge from service, 
and it is significant to point out that hypertension was not 
diagnosed at that time.  In sum, there is no clinical 
evidence of hypertension during service or within one year 
following the veteran's separation from service.  

The veteran was examined by the VA for diabetes in February 
2006.  The examiner noted that he reviewed the claims folder.  
It was reported that the veteran had a history of 
hypertension since 1972.  The pertinent diagnosis was 
hypertension.  The examiner commented that the veteran's 
hypertension was separate and not the result of or aggravated 
by PTSD or diabetes mellitus.  He based this conclusion on 
the fact that there was no strong evidence-based literature 
to suggest the correlation between long-standing hypertension 
and PTSD, other than lability of blood pressure during panic 
attacks.  The examiner also stated that the veteran's renal 
insufficiency, which might be, in part, due to diabetes 
mellitus, was not significant enough to cause an aggravation 
of his already known hypertension.  

Upon consideration of all the evidence, the Board finds the 
opinion of the VA examiner in February 2006 is entitled to 
the greatest probative weight as he reviewed the entire 
claims file, including the service treatment records and post 
service treatment records, and he provided a rationale for 
his opinion.  The examiner noted that it was also based on a 
review of medical literature.  It is significant to point out 
that the opinion provided by the VA psychologist in July 2001 
was not predicated on a review of the claims folder.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the medical 
evidence is more probative than an opinion that is based on 
the veteran's reported history).

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
hypertension, to include on a secondary basis.


	II.  Increased rating-peripheral neuropathy 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for peripheral neuropathy 
of each lower extremity, the Board must evaluate the relevant 
evidence since the effective date of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  Diagnostic Code 8520.

Decreased sensation that was located mainly on the veteran's 
toes was noted on the July 2001 VA examination.  VA 
outpatient treatment records disclose that the veteran was 
seen in February 2005 and a motor evaluation was 5/5 in the 
lower extremities.  The veteran was seen in the 
kinesiotherapy clinic in March 2005, and it was reported that 
he had good muscle strength in his lower extremities.  It was 
also reported that month that he had no sensation at the 
first, third, and fifth metatarsal heads.  He did have 
sensation at the mid-foot.



On VA examination in January 2006, the veteran reported 
symptoms of numbness, loss of sensation and a feeling of 
weakness and pain in both lower extremities.  A motor system 
examination revealed normal muscle mass, tone and strength.  
Both legs were in high compression hose because of skin 
ulcerations.  Station, gait and coordination were normal.  
Primary sensation demonstrated a decrease in monofilament 
light touch and vibration in each foot.  Vibration was intact 
from the ankles up.  Light touch and pinprick could not be 
tested because of the compression boots.  Knee jerks and 
ankle jerks were absent in the lower extremities.  The 
impression was that the veteran had a mild to moderate 
predominantly sensory peripheral neuropathy involving the 
distal branches of the sciatic and sural nerves in a 
symmetrical pattern in both lower extremities.  The examiner 
commented that this was of a mild to moderate intensity and 
resulted in mild impairment in the activities of daily 
living.  

The veteran was again examined by the VA for diabetes in 
February 2006.  A neurologic examination revealed that deep 
tendon reflexes were diminished.  The examiner could not test 
sensation as the veteran had the pre-tibial regions and feet 
wrapped, and this could not be disturbed.  The pertinent 
diagnosis was diabetic neuropathy.

In light of the fact that following the January 2006 VA 
examination, the examiner concluded that the veteran had a 
mild to moderate mainly sensory peripheral neuropathy in each 
lower extremity, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that a 20 percent evaluation 
is warranted for peripheral neuropathy of each lower 
extremity.  38 C.F.R. § 4.7.  Since the evidence fails to 
establish that the disability is productive of more than 
moderate impairment, there is no basis on which a 40 percent 
evaluation may be assigned.  




ORDER

New and material evidence having been submitted, the claim 
for service connection for hypertension is reopened.  

Service connection for hypertension is denied.

An initial evaluation of 20 percent for peripheral neuropathy 
of the right lower extremity is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits. 

An initial evaluation of 20 percent for peripheral neuropathy 
of the left lower extremity is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.


REMAND

The veteran also asserts that new and material evidence has 
been submitted to reopen a claim for service connection for 
an eye disability, and that service connection is warranted 
for cardiovascular disease.  He claims, in part, that his 
right eye disability and heart disease were caused or 
aggravated by his service-connected disabilities.  

The record discloses that the veteran was hospitalized by the 
VA in January 1975.  It was reported that he had been 
diagnosed with sarcoid uveitis in the right eye in July 1974.  
The veteran was hospitalized by the VA in August 1977 and 
reported a three-year history of decreased visual acuity in 
the right eye with sarcoid uveitis.  He underwent surgery for 
a cataract in the right eye.  The diagnosis was right eye 
cataract.  Private medical records show that the veteran was 
seen in 1985 and that he was unable to read anything on the 
chart with his right eye, and that visual acuity in the left 
eye was 20/30.  

As noted above, the RO has previously denied service 
connection for a right eye disability, and the veteran did 
not file a timely appeal.  It is significant to point out, 
however, that the RO has not considered this claim on the 
basis of new and material evidence.  The veteran currently 
contends that his service-connected disabilities caused or 
aggravated his eye disability.  

In Kent, 20 Vet. App. 1, the Court essentially stated that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim of the benefits sought by the claimant.  The 
Court further stated that the VCAA requires, in the context 
of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  A review of the claims file reveals that 
notice complying with Kent has not been furnished to the 
veteran.  This should be accomplished on remand.

Moreover, the veteran was not furnished with notice of the 
evidence necessary to substantiate a disability rating or 
effective date should service connection be granted for any 
of his disabilities.  See Dingess/Hartman, 19 Vet. App. 473.  
Thus, on remand the notice indicated above should also 
include such information.  

With respect to the claim for service connection for 
cardiovascular disease, the Board notes that the veteran was 
examined by the VA in February 2006.  The veteran reported 
that he had been called a borderline diabetic in 1978, but 
that it was not diagnosed until the early 1980's.  Following 
the examination, the diagnoses were coronary artery disease, 
hypertension with hypertensive heart disease, and chronic 
atrial fibrillation.  The examiner opined that coronary 
artery disease was first found in approximately 1989, after 
his first myocardial infarction.  He stated that both type II 
diabetes mellitus and hypertension are strong risk factors 
for coronary artery disease and, therefore, both are likely 
to have contributed to the development of coronary artery 
disease, and separating how much one contributed to it versus 
the other would be impossible. 

The Board observes that the record does not support the 
suggestion in the February 2006 VA examination that diabetes 
was present in the early 1980's (or perhaps even earlier).  
When hospitalized by the VA in October 1997, it was reported 
that the veteran required insulin for diabetes mellitus.  
There is nothing in the record that establishes that the 
veteran had diabetes mellitus in the 1980's.  In fact, Social 
Security Administration records from 1991 do not reflect 
diabetes, and there is no indication of any diabetes 
medication until 1997.

Also of record is a discharge summary from a VA 
hospitalization in April 1997 that suggests that the 
veteran's cardiac problems are probably secondary to his 
sarcoid.  

In view of the evidence of record, the Board is of the 
opinion that clarification regarding the etiology of the 
veteran's current cardiovascular disease is warranted.  

The veteran also asserts that a higher rating is warranted 
for diabetes mellitus.  In its June 2005 remand, the Board 
directed that the veteran be afforded an examination for this 
disease, and that the examiner should state whether the 
veteran had to regulate his activities solely due to diabetes 
mellitus.  It was noted on the April 2007 VA examination that 
the veteran stated that he never had ketoacidosis.  It 
appears that neither this examination nor the VA examinations 
in early 2006 complied with the Board's remand instructions.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court, which has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim for service 
connection for a right eye disability.  
The notice should also address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial, as outlined by the Court 
in Kent, 20 Vet. App. 1.  

The notice should also inform the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded for his right eye 
or heart disease, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right eye and 
heart disease since his discharge from 
service, and for diabetes mellitus since 
2002.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the veteran.  Current VA 
treatment records dating since July 2007 
should be obtained.

3.  The veteran should then be afforded 
VA examination by a cardiologist to 
determine the nature of the veteran's 
heart disease and whether his condition 
is etiologically related to service or a 
service connected disability.  All 
necessary tests should be performed.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  

Following review of the claims file and 
examination of the veteran, the 
cardiologist should provide a diagnosis 
for any cardiac disorders found.  
Thereafter, the examiner should provide 
an opinion regarding whether it is at 
least as likely as not that any of the 
diagnosed cardiac disorders are related 
to service or are proximately due to or 
aggravated (permanently worsened beyond 
normal progression) by a service-
connected disability.  If the examiner 
concludes a heart disorder is aggravated 
by a service-connected disability, he/she 
should quantify the degree of 
aggravation, if possible.  In rendering 
the opinions, the examiner should comment 
on the nonservice connected sarcoidosis 
and its impact on the development of 
heart disease and the veteran's current 
heart disability.

4.  The veteran should be afforded VA 
diabetes examination to determine the 
current severity of the disorder.  All 
necessary tests should be performed and 
all findings reported.  The rationale for 
any opinion expressed should be set 
forth.  The claims folder must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.  

Following examination of the veteran and 
review of the claims file, the examiner 
should indicate whether the veteran 
requires regulation of his activities in 
order to control his diabetes and/or 
whether he has experienced episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice monthly visits to a 
diabetic care provider.  

5.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
right eye disability.  If new and 
material evidence has been received, any 
additional development deemed necessary 
to address the merits of the claim should 
be accomplished.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case, to include the relevant law 
and regulations concerning new and 
material evidence, and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


